IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         ____________________

                              No. 91-5115
                         ____________________



MAURY HEXAMER,

                                                    Plaintiff-Appellant,

                                   versus

PATRICK FORENESS, ET AL.,

                                                   Defendants-Appellees.

                     ----------------------------

         Appeal from the United States District Court for the
                       Eastern District of Texas
                     ----------------------------
                            (July 27, 1993)

Before WISDOM, JOLLY, and DeMOSS, Circuit Judges.

BY THE COURT:


     Following our ruling in her favor, Maury Hexamer filed a

motion for attorney's fees pursuant to the Equal Justice Act, 28

U.S.C. § 2412.1     We denied her motion in an unpublished order.

Hexamer now asks us to reconsider.

     Under the Equal Access to Justice Act, a party that prevails

against the United States is generally entitled to attorney's fees

unless the United States' position was "substantially justified" or

"special    circumstances   make   an   award   unjust."   28   U.S.C.   §

2412(d)(1)(A).    Although Hexamer is a prevailing party, she is not

     1
      For our original decision, see Hexamer v Foreness, 981 F2d
821 (5th Cir. 1993).
entitled to attorney's fees for three reasons.                  First, Hexamer

represented herself pro se and attorney's fees simply are not

available to pro se litigants under the Equal Access to Justice

Act.     See Demarest v. Manspeaker, 948 F.2d 655 (10th Cir. 1991);

Sommer    v.   Sullivan,   898 F.2d 895    (2d   Cir.   1990);    Naekel   v.

Department of Transportation, 845 F.2d 976, 981 (Fed. Cir. 1988);

Merrell v. Block, 809 F.2d 639 (9th Cir. 1987); Crooker v. EPA, 763
F.2d 16, 17 (1st Cir. 1985).

       Second, Hexamer is not entitled to attorney's fees because the

government's position was "substantially justified."                Although the

government did not prevail in this action, that does not mean that

its position was not "substantially justified."               The government's

position is substantially justified if it has a "reasonable basis

in law and fact."       Pierce v. Underwood, 487 U.S. 552, 553, 108
S. Ct. 2541,   2543   (1988).         The    government    made     reasonable,

supportable arguments and, at all times, acted in good faith.                   We

find that the government's position was clearly "substantially

justified."

       Finally, assuming that Hexamer was otherwise justified in

claiming attorney fees, we would deny her request for fees because

she did not adequately document the time she spent.                      Although

Hexamer did submit a handwritten list of dates she worked on the

case and the amount of time she allegedly spent on those days, she

did not attempt to explain how she spent this time.                    We cannot

approve an application for attorney's fees under the Equal Access




                                        -2-
to Justice Act unless we have some idea of how the attorney

justified his or her time.       Obviously, the documentation does not

have to be perfect, but the documentation we have in this case is

plainly insufficient.

     Any   one   of   the   foregoing   reasons   requires   us   to   reject

Hexamer's claims.      Therefore, Hexamer's motion to reconsider our

decision denying her attorney's fees under the Equal Access to

Justice Act is



                                                             D E N I E D.




                                    -3-